Title: To James Madison from John Adams, 4 September 1816
From: Adams, John
To: Madison, James


        
          Dear Sir
          Quincy, September 4th. 1816.
        
        I have so often taken the liberty to introduce Gentlemen to the President of the United States, that tho’ it might be an usurpation at first, it seems now to be a kind of Right by Prescription.
        Upon no occasion that I recollect, have I assumed this priviledge with more pleasure than in now introducing Dr James Freeman whom I esteem one of our first litterary characters and one of the best of our honourable virtuous and liberal Men.
        As I think myself, sure of my conveyance I will now venture on a delicate subject and more especially as I have but a few days to live. Present my most respectful compliments to Mrs Madison. Ask her whether she remembers a letter she wrote to Mr Steel. Tell her that I was excessively

ill used, by Mr Steel. That I never had the least intimation of that letter, till all my Power was annihilated. Had the letter been communicated to me in confidence and to none other as it oug⟨ht⟩ to have been, she may be assured that my heart and judgement would have concured with hers, and that her secret would never have been betrayed by me. Whether her wishes and mine could have prevailed at that time, you, Sir can judge better than I can. I am, Sir with a respect for your character and administration which it would be flattery for me to express, your humble Servant
        
          John Adams.
        
      